PRESS RELEASE FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR IMMEDIATE RELEASE January 14, 2009 Plantronics Announces Anticipated Third Quarter Results and Restructuring Plan to Reduce Costs SANTA CRUZ, CA – January 14, 2009 - Plantronics, Inc., (NYSE: PLT) today announced that revenue and earnings per share for its third quarter of fiscal 2009 will be below previously provided guidance.The Company expects third quarter fiscal 2009 net revenues to be approximately $184 million compared with the prior guidance range of $205 to $220 million.The revised revenue estimate is primarily the result of lower than expected sales of Bluetooth headsets, but also reflects the impact of broad economic weakness across different product categories and geographies.The Company expects to report a GAAP loss per share of approximately $0.94 to $1.20, inclusive of a $60 to $80 million non-cash asset impairment charge on the carrying value of some of its goodwill and intangible assets.Non-GAAP earnings per share are expected to be in the range of approximately $0.11 to $0.12.Final earnings results for the third quarter will be announced on January 27, 2009. The Company is undertaking a series of actions to lower its cost structure and improve efficiencies.These actions include a restructuring plan to reduce its worldwide workforce by approximately 18% in comparison to September 30, 2008, along with other cost cutting measures including management salary reductions and decreases in other operating expenses.As a result of the reduction in the worldwide workforce, the Company expects to record restructuring and other related charges, primarily for employee termination benefits, of approximately $7.7 to $8.2 million in the fourth quarter of fiscal 2009.Annualized savings from the cost reductions are expected to be over $50 million.In addition, the Company plans an approximate 50% reduction in capital expenditures for fiscal year 2010. “As global economic weakness persists, our key objectives are to remain profitable and cash flow positive, continue to invest in strategic initiatives such as Unified Communications, and to improve our profitability in our consumer businesses,” said Ken Kannappan, President & CEO.“We believe that our strong financial position combined with ongoing strategic investments will allow us to emerge from this downturn in a significantly stronger competitive position,” Kannappan concluded. Reconciliation of Estimated GAAP to Non-GAAP Earnings Per Share The following GAAP items have been excluded from the third quarter fiscal 2009 Non-GAAP earnings per share estimate: · purchase accounting amortization of approximately $0.03; · restructuring and other related charges of approximately $0.02; · goodwill and intangible asset impairment charges of approximately $1.00 to $1.26; · equity compensation pursuant to FAS 123(R) to be approximately $0.05; and · release of tax reserves due to expiration of certain statutes of limitations of approximately ($0.04). Conference Call Scheduled to Discuss Actual Financial Results Plantronics has scheduled a conference call to discuss third quarter results.The conference call will take place Tuesday, January 27 at 2:00 PM (PST).All interested investors and potential investors in Plantronics stock are invited to participate.To listen to the call, please dial in five to ten minutes prior to the scheduled starting time and refer to the "Plantronics Conference Call." Participants from North
